PER CURIAM.
The petitioner in this case asks us to review the determination by the Tax Court of á question arising solely under Section 711 (b) (1) (J) (ü) and Section 711 (b) (1) (K) of the Internal Revenue Code; 26 U.S. C.A. § 711 (b) (1). (J) (ii), (Kj: The respondent moves to dismiss the petition for review, relying upon Section 732 (c) of the *569Code, 26 U.S.C.A. § 732 (c), which provides that the determination of such a question “shall not be reviewed or redetermined by any court or agency except the Board.” The motion must' be granted. See James F. Waters, Inc. v. Commissioner of Internal Revenue, 9 Cir., 1947, 160 F.2d 596.
The petition for review will accordingly be dismissed.